Exhibit 10.1

 

LOGO [g66442ex10_1pg01.jpg]   Canaccord Adams Inc.   99 High Street   Boston, MA
02110   T: 617.371.3900

CONFIDENTIAL

COPY ONE OF TWO

October 26, 2009

EnteroMedics Inc.

2800 Patton Road

St. Paul, MN 55113

 

Attention:  

Mark B. Knudson

President and Chief Executive Officer

Dear Mr. Knudson,

Canaccord Adams Inc. (together with its affiliates, control persons, officers,
directors, employees and agents, “CA” or “Canaccord Adams”) is pleased to
confirm the terms and conditions under which CA is engaged by EnteroMedics Inc.
(the “Company” or “Client”) to act as its exclusive financial advisor with
respect to evaluating the Company’s strategic and financial planning matters.

 

  1. Appointment and Acceptance. The Company hereby engages Canaccord Adams as
the Company’s exclusive (such exclusivity to terminate once the fees in
Section 3 are paid in full) financial advisor with respect to evaluating various
strategic and financial planning matters, including without limitation:
(i) capital raising strategies including any public or private offering of
equity or debt securities of the Company, (ii) any other transaction not in the
ordinary course of business intended to achieve the financing of the Company,
and (iii) any Strategic Transactions (except with parties listed in Exhibit A
with respect to which Section 6 here of shall not apply, and further, no fees,
expense, commissions, or amounts shall be payable to Canaccord Adams), as
defined below. Canaccord Adams accepts such engagement, subject to all the terms
and conditions of this letter.

A “Strategic Transaction” shall mean any transaction or series or combination of
transactions, other than in the ordinary course of trade or business, whereby,
directly or indirectly, control of, or a material interest in, the Company, its
subsidiaries or any of the businesses, assets or properties of any of them, is
sold, leased or otherwise transferred, including, without limitation, a sale or
exchange of equity interests or assets, a lease of assets with or without a
purchase option, a merger or consolidation, a tender or exchange offer, a
leveraged buy out, a restructuring, a recapitalization, a repurchase of equity
interests, an extraordinary dividend or distribution (whether cash, property,
securities or a combination thereof), a liquidation, the formation of a joint
venture of partnership, a minority investment or any other similar transaction.
In the case of a tender or exchange offer or a multi step transaction which
contemplates the acquisition of more than 50% of the outstanding voting power of
the Company, a Strategic Transaction shall be deemed to have been consummated
upon the acquisition pursuant to such offer of more than 50% of such outstanding
voting power.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EnteroMedics Inc.

October 26, 2009

Page 2 of 9

   COPY ONE OF TWO   

 

  2. Services Provided by Canaccord Adams. In connection with this engagement,
Canaccord Adams will:

 

  a) Analyze and evaluate the business, operations, financial condition, and
prospects of the Company;

 

  b) Review with members of management the Company’s financial plans and analyze
its strategic plans and business alternatives, including preliminary generation
and analysis of capital raising, investment, partnership, and mergers and
acquisition strategies; and

 

  c) Be available at your request to meet with your Board of Directors to
discuss strategic alternatives and their financial implications.

During the period of our engagement, we will continue to update and maintain our
knowledge to ensure that we are current with the Company’s business, operations,
financial condition, and prospects.

 

  3. Fees. In consideration for its services hereunder, the Company shall pay to
CA a retainer fee of $300,000 (the “Retainer”) with such cash amounts payable by
wire transfer of immediately available funds in four payments starting on
November 1, 2009 as defined below:

 

  a) $75,000 due on each of the following dates, November 1, 2009, November 15,
2009, December 1, 2009 and December 31, 2009.

The Client further understands that if Canaccord Adams is asked to act for the
Company as underwriter or placement agent in connection with a public or private
offering of equity or debt securities of the Company, as its exclusive financial
advisor in connection with any Strategic Transaction or in any other formal
additional capacity, then the terms of any such additional engagement(s), will
be embodied in one or more separate written agreements, containing provisions
and terms to be mutually reasonably agreed upon. The indemnity provisions in the
separate letter agreement referred to above shall apply to the engagement
contemplated pursuant to this agreement and any such additional engagement and
shall remain in full force and effect regardless of any completion, modification
or termination of Canaccord Adams’ engagement(s).

 

  4. Expenses. Promptly upon request, the Company will reimburse Canaccord Adams
for all of Canaccord Adams’ out of pocket expenses incurred in connection with
its activities hereunder, including, without limitation, the fees and
disbursements of its legal counsel, if any (and of any other advisor retained by
Canaccord Adams in connection with its performance of services hereunder).

 

  5. Information. The Company shall make available to Canaccord Adams all
information available to it concerning the business, assets, operations,
financial condition and prospects of the Company which Canaccord Adams
reasonably requests in connection with its services. The Company will endeavor
to provide Canaccord Adams with complete and accurate information. The Company
shall continue to advise Canaccord Adams regarding any material developments or
matters relating to the Company which occur during the term of, and relate to,
Canaccord Adams’ engagement hereunder. The Company acknowledges and



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EnteroMedics Inc.

October 26, 2009

Page 3 of 9

   COPY ONE OF TWO   

 

  6. agrees that Canaccord Adams (i) will rely on such information in the
performance of the services contemplated by this letter without independently
investigating or verifying any of it, (ii) assumes no responsibility for the
accuracy or completeness of such information and (iii) will not make or obtain
any appraisal of any assets or property of the Company.

 

  7. Other Transactions. In consideration of Canaccord Adams’ entering into this
Agreement and the services to be provided by Canaccord Adams hereunder, the
Company hereby grants Canaccord Adams a right of first refusal under which
Canaccord Adams shall have the right to provide all financial advisory and
investment banking services to the Company for a period through December 31,
2009, which services shall include but not be limited to: (i) acting as
exclusive financial advisor in connection with a Strategic Transaction or an
acquisition of the business or assets of a third party outside the ordinary
course of business; (ii) acting as managing or lead underwriter of any public
offerings of any form of security; (iii) acting as financial advisor or
placement agent for any private offering by the Company of any form of security;
(iv) delivering fairness opinions and valuations; (v) acting as financial
advisor for any other extraordinary corporate transactions for which the Company
may engage a financial advisor, including any acquisition of assets or other
entities outside the ordinary course of business; and (vi) providing other
general financial advisory and investment banking services as may be required by
the Company during such period. In granting this right of first refusal, and
upon full receipt of the Retainer, Canaccord Adams agrees to waive the deferred
payment due pursuant to the engagement letter dated October 2, 2009, and
amendment thereto dated October 4, 2009, between Canaccord Adams and
EnteroMedics. As used herein, a right of first refusal shall mean that if the
Company determines to engage any party to provide financial advisory and
investment banking services as described above, then Canaccord Adams shall have
the right, but not the obligation, to act as the Company’s exclusive financial
advisor in connection with such services. The Company shall provide Canaccord
Adams with written notice of any such determination, whereupon Canaccord Adams
shall provide the Company, within five days of receipt of such notice, with the
proposed services to be provided and the fees and other terms and conditions
under which Canaccord Adams proposes to be engaged. In connection with any such
engagements, the Company and Canaccord Adams shall enter into agreements,
appropriate under the circumstances and reasonably acceptable to the Company and
Canaccord Adams, containing provisions for compensation, indemnification, and
other matters that are usual and customary for other similar circumstances in
which Canaccord Adams is engaged. In the event the parties are unable to
reasonably agree on the terms under which Canaccord Adams may be engaged within
15 days after receipt by the Company of Canaccord Adams’ proposal, then after
such 15-day period the Company shall be permitted to seek bona fide proposals
from third parties, provided that in the event the Company determines to accept
such any such third party proposal, the Company shall provide Canaccord Adams
with written notice of such determination and the terms and conditions of such
proposal, and Canaccord Adams shall have the right to match the material terms
of such proposal within five days after receipt of such notice.

In addition to the rights set forth above, during the period through
December 31, 2009, the Company shall retain Canaccord Adams as its financial
advisor for any of the transactions described in clauses (i) through (vi) above
with respect to



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EnteroMedics Inc.

October 26, 2009

Page 4 of 9

   COPY ONE OF TWO   

 

which Canaccord Adams has provided advisory services hereunder (each a “Covered
Transaction”). All such engagements shall be memorialized in a separate
engagement letter as contemplated in paragraph 3 above. Not withstanding the
forgoing, this Section 6 shall not apply to actions taken by the Company with
respect to those parties listed on Exhibit A.

 

  8. Indemnification. In consideration of and as a condition precedent to
Canaccord Adams’ undertaking the engagement contemplated by this letter, the
Company agrees to the indemnification provisions and other matters set forth in
Annex A, which is incorporated by reference into this Agreement.

In addition, the Company represents to Canaccord Adams that there is no other
person or entity that is entitled to a finder’s fee or any type of brokerage
commission in connection with the transactions contemplated by this Agreement as
a result of any agreement or understanding with it which creates an interest in
the compensation payable to Canaccord Adams hereunder. The Company agrees to
indemnify and hold Canaccord Adams harmless from and against any actions, suits,
claims, costs, expenses, losses and liabilities arising out of any breach of the
foregoing sentence.

 

  9. Termination. Subject to the terms hereof, the term of this engagement is
until December 31, 2009.

 

  a) Subject to subparagraphs (b) and (c) below, the engagement of Canaccord
Adams hereunder may be terminated at any time, with or without cause, by either
the Company or Canaccord Adams, upon ten days’ prior written notice to the
other.

 

  b) No termination of Canaccord Adams’ engagement hereunder by the Company
shall affect (i) the Company’s obligation to pay fees to Canaccord Adams or to
reimburse Canaccord Adams for expenses as provided for herein or (ii) the
Company’s obligations under the Indemnification Agreement.

 

  c) Paragraphs 3, 4, 5, 6 and 7 shall survive any termination of this
agreement.

 

  10. No Commitments. Canaccord Adams’ engagement by the Company is for the
limited purposes set forth in this letter, and the rights and obligations of
each of Canaccord Adams and the Company are defined by this letter agreement.
Each of Canaccord Adams and the Company agrees that the other party has no
fiduciary duty to it or its stockholders, officers and directors as a result of
the engagement described in this letter agreement.

Nothing in this agreement shall be construed to limit the ability of Canaccord
Adams or its affiliates to pursue, investigate, analyze, invest in, or engage in
investment banking, financial advisory or any other business relationships with
entities other than the Company, notwithstanding that such entities may be
engaged in a business which is similar to or competitive with the business of
the Company, and notwithstanding that such entities may have actual or potential
operations, products, services, plans, ideas, customers or supplies similar or
identical to the Company’s, or may have been identified by the Company as
potential merger or acquisition targets or potential candidates for some other



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EnteroMedics Inc.

October 26, 2009

Page 5 of 9

   COPY ONE OF TWO   

 

business combination, cooperation or relationship. The Company expressly
acknowledges and agrees that it does not claim any proprietary interest in the
identity of any other entity in its industry or otherwise, and that the identity
of any such entity is not confidential information.

The Company acknowledges that all advice (written or oral) given by Canaccord
Adams to the Company is intended solely for the benefit and use of the Company.
Other than to the extent required to be reflected in Board and committee meeting
minutes or as required by law or by order of a governmental authority or court
of competent jurisdiction, no advice (written or oral) of Canaccord Adams
hereunder shall be used, reproduced, disseminated, quoted or referred to at any
time, in any manner, or for any purpose, nor shall any public references to
Canaccord Adams be made by the Company (or such persons), without the prior
written consent of Canaccord Adams.

 

  11. Other Activities. Canaccord Adams is a full service securities firm
engaged, either directly or through its affiliates, in various activities,
including securities trading, investment management, financing and brokerage
activities. Canaccord Adams may agree or arrange to provide any prospective
other party to a Strategic Transaction with, or otherwise assist them in
retaining all or a portion of the financing they may require in connection with,
a proposed Strategic Transaction. In the ordinary course of its business,
Canaccord Adams and its affiliates may actively trade the securities (or related
derivative securities) of the Company and other companies which may be the
subject of the engagement contemplated by this letter for their own account and
for the accounts of their customers and may at any time hold long and short
positions in such securities. In addition, Canaccord Adams has adopted policies
and procedures designed to preserve the independence of its research analysts,
whose views may differ from those of Canaccord Adams’ investment banking
department.

 

  12. Entire Agreement. This Agreement constitutes the entire Agreement between
the parties and supersedes and cancels any and all prior or contemporaneous
agreements (including agreements dated October 2, 2009 and amendment thereto
dated October 4, 2009), undertakings and agreements, written or oral, between
them relating to the subject matter hereof.

 

  13. Severability. If any portion of this agreement shall be held or made
unenforceable or invalid by a statute, rule, regulation, decision of a tribunal
or otherwise, the remainder of this agreement shall not be affected thereby and
shall remain in full force and effect, and, to the fullest extent, the
provisions of the agreement shall be severable.

 

  14. Failure or Delay No Waiver. It is understood and agreed that failure or
delay by either the Company or Canaccord Adams in exercising any right, power or
privilege hereunder shall not operate as a waiver thereof, nor shall any single
or partial exercise thereof preclude any other or further exercise thereof or
the exercise of any other right, power, or privilege hereunder.

 

  15. Advertisements. Canaccord Adams has the right to place advertisements in
financial and other newspapers and journals at its own expense describing its
services to the Company hereunder, provided that Canaccord Adams will, prior to



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EnteroMedics Inc.

October 26, 2009

Page 6 of 9

   COPY ONE OF TWO   

 

  16. publication, submit a copy of any such advertisements to the Company for
its approval, which approval shall not be unreasonably withheld or delayed.

 

  17. Amendment. This agreement may be modified or amended, or its provisions
waived, only by a writing signed by the person or persons against whom
enforcement of the waiver, modification, amendment or waiver is sought.

 

  18. Governing Law. This agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts without regard to
the conflict of law principles thereof. Any right to trial by jury in any
action, proceeding or counterclaim (whether based upon contract, tort or
otherwise) related to or arising out of Canaccord Adams’ activities pursuant to,
or the performance by Canaccord Adams of the services contemplated by this
agreement is hereby waived. The Company and Canaccord Adams hereby irrevocably
and unconditionally waive any objection to the laying of venue of any lawsuit,
claim or other proceeding arising out of or relating to this Agreement in the
courts of The Commonwealth of Massachusetts located in the City of Boston or the
United States District Courts located in the City of Boston, and hereby further
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such lawsuit, claim or other proceeding brought in any such
court has been brought in an inconvenient forum.

 

  19. Successors and Assigns. The benefits of this agreement shall inure to the
respective successors and assigns (whether by merger or otherwise) of the
parties hereto, and the obligations and liabilities assumed in this agreement by
the parties hereto shall be binding upon their respective successors and
assigns.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EnteroMedics Inc.

October 26, 2009

Page 7 of 9

   COPY ONE OF TWO   

 

If you are in agreement with the foregoing, please sign both copies, retain Copy
One for your records and return Copy Two, whereupon the Agreement shall become
effective as of the date hereof.

 

Sincerely, Canaccord Adams Inc. By:  

/s/ Jeffrey G. Barlow

  Jeffrey G. Barlow   Managing Director Accepted and Agreed: EnteroMedics Inc.
By:  

/s/ Mark B. Knudson 10/27/09

  Mark B. Knudson   President and Chief Executive Officer



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EnteroMedics Inc.

October 26, 2009

Page 8 of 9

   COPY ONE OF TWO   

 

Annex A

In the event that Canaccord Adams Inc. or any of its affiliates (“Canaccord
Adams”), the respective shareholders, directors, officers, agents or employees
of Canaccord Adams, or any other person controlling Canaccord Adams
(collectively, together with Canaccord Adams, “Indemnified Persons”) becomes
involved in any capacity in any action, claim, suit, investigation or
proceeding, actual or threatened, brought by or against any person, including
stockholders of EnteroMedics Inc. (the “Company”), in connection with or as a
result of the engagement contemplated by the letter agreement to which this
Annex A is attached (the “engagement”), the Company will reimburse such
Indemnified Person for its legal and other expenses (including without
limitation the costs and expenses incurred in connection with investigating,
preparing for and responding to third party subpoenas or enforcing the
engagement) incurred in connection therewith as such expenses are incurred;
provided, however, that if it is finally determined by a court or arbitral
tribunal in any such action, claim, suit, investigation or proceeding that any
loss, claim damage or liability of Canaccord Adams or any other Indemnified
Person has resulted primarily and directly from the gross negligence or willful
misconduct of Canaccord Adams in performing the services that are the subject of
the engagement, then Canaccord Adams will repay such portion of reimbursed
amounts that is attributable to expenses incurred in relation to the act or
omission of Canaccord Adams or any other Indemnified Person which is the subject
of such determination. The Company will also indemnify and hold harmless each
Indemnified Person from and against any losses, claims, damages or liabilities
(including actions or proceedings in respect thereof) (collectively, “Losses”)
related to or arising out of the engagement, except to the extent any such
Losses are finally determined by a court or arbitral tribunal to have resulted
primarily and directly from the willful misconduct or gross negligence of
Canaccord Adams in performing the services that are the subject of the
engagement.

If such indemnification is for any reason not available or insufficient to hold
an Indemnified Person harmless (except by reason of the gross negligence or
willful misconduct of Canaccord Adams), the Company and Canaccord Adams shall
contribute to the Losses involved in such proportion as is appropriate to
reflect the relative benefits received (or anticipated to be received) by the
Company, on the one hand, and by Canaccord Adams, on the other hand, with
respect to the engagement or, if such allocation is determined by a court or
arbitral tribunal to be unavailable, in such proportion as is appropriate to
reflect other equitable considerations such as the relative fault of the Company
on the one hand and of Canaccord Adams on the other hand; provided, however,
that in no event shall the amounts to be contributed by Canaccord Adams exceed
the fees actually received by Canaccord Adams in the engagement. Relative
benefits to the Company, on the one hand, and Canaccord Adams, on the other
hand, shall be deemed to be in the same proportion as (i) the total value paid
or proposed to be paid or received or proposed to be received by the Company or
its security holders, as the case may be, pursuant to the transaction(s),
whether or not consummated, contemplated by the engagement, bears to (ii) all
fees actually received by Canaccord Adams in the engagement.

The Company also agrees that neither Canaccord Adams nor any other Indemnified
Person shall have any liability to the Company or any person asserting claims on
behalf or in right of the Company in connection with or as a result of the
engagement or any matter referred to in the engagement, except to the extent
that any Losses incurred by the Company are finally determined by a court or
arbitral tribunal to have resulted primarily and directly from the willful
misconduct or gross negligence of Canaccord Adams in performing the services
that are the subject of the engagement.

Prior to entering into any agreement or arrangement with respect to, or
effecting, any merger, statutory exchange or other business combination or
proposed sale or exchange, dividend or other distribution or liquidation of all
or a significant portion of its assets in one or a series of transactions or any
significant recapitalization or reclassification of its outstanding securities
that does not directly or indirectly provide for the assumption of the
obligations of the Company set forth herein, the Company will notify



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EnteroMedics Inc.

October 26, 2009

Page 9 of 9

   COPY ONE OF TWO   

 

Canaccord Adams in writing thereof (if not previously so notified) and, if
requested by Canaccord Adams, shall arrange in connection therewith alternative
means of providing for the obligations of the Company set forth herein upon
terms and conditions satisfactory to Canaccord Adams.

The Company’s obligations hereunder shall be in addition to any rights that any
Indemnified Person may have at common law or otherwise. The letter to which this
Annex A is attached, including this Annex A, and any other agreements relating
to the engagement shall be governed by and construed in accordance with the laws
of the Commonwealth of Massachusetts, applicable to contracts made and to be
performed therein and, in connection therewith, the parties hereto consent to
the exclusive jurisdiction of the state and federal courts of the Commonwealth
of Massachusetts. Notwithstanding the foregoing, solely for purposes of
enforcing the Company’s obligations hereunder, the Company consents to personal
jurisdiction, service and venue in any court proceeding in which any claim
subject to this Annex A is brought by or against any Indemnified Person.
CANACCORD ADAMS HEREBY AGREES, AND THE COMPANY HEREBY AGREES ON ITS OWN BEHALF
AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS SECURITY
HOLDERS, TO WAIVE ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM,
COUNTER-CLAIM OR ACTION ARISING OUT OF THE ENGAGEMENT OR CANACCORD ADAMS’S
PERFORMANCE OF SERVICES THAT ARE THE SUBJECT THEREOF.

The provisions of this Annex A shall apply to the engagement (including related
activities prior to the date hereof) and any modification thereof and shall
remain in full force and effect regardless of the completion or termination of
the engagement. If any term, provision, covenant or restriction herein is held
by a court of competent jurisdiction to be invalid, void or unenforceable or
against public policy, the remainder of the terms, provisions and restrictions
contained herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.